      Case 1:20-cv-00840-BKS-CFH Document 28 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JANE DOE, et al.,

                                                  Plaintiffs,        NOTICE OF MOTION
                                                                        TO DISMISS
                         -against-
                                                                           1:20-CV-0840
HOWARD ZUCKER, in his official capacity as
Commissioner of the New York State Department of                            (BKS/CFH)
Health, et al.,

                                               Defendants.



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, the

Declaration of Assistant Attorney General Michael G. McCartin, with Exhibits 1 to 9, and all

prior proceedings, on October 1, 2020 at 10:00 a.m., the State Defendants will make a motion

before the Hon. District Court Judge Brenda K. Sannes at the United States District Court,

Northern District of New York, Syracuse, New York, for an order dismissing this action in its

entirety pursuant to F.R.C.P. Rule 12(b)(1) and Rule 12(b)(6).

Dated: Albany, New York
       August 25, 2020
                                                 s/ Michael      McCartin
                                                 MICHAEL G. McCARTIN
                                                 Assistant Attorney General
                                                  Of Counsel
                                                 Bar Roll No. 511158
                                                 Telephone: (518) 776-2620
                                                 E-mail: Michael.McCartin@ag.ny.gov
      Case 1:20-cv-00840-BKS-CFH Document 28 Filed 08/24/20 Page 2 of 2




To:   Michael H. Sussman, Esq. (via CM/ECF)
      Sussman, Watkins Law Firm

      Sujata S. Gibson, Esq. (via CM/ECF)
      The Gibson Law Firm, PLLC

      Robert F. Kennedy, Jr., Esq. (via CM/ECF)
      Mary Holland, Esq.
      Children’s Health Defense

      Attorneys for Plaintiffs
